DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  This claim is a “use” claim, and a “use” is not a statutory class of invention.  The claim has been interpreted as a dependent method claim which recites a configuration.  Please amend the claim into a form more clearly dependent on claim 7, such as: “The manufacturing process according to claim 7, wherein the process produces an article in the form of a turbomachine blade.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “said parts” renders this claim indefinite.  Although it likely refers to the sacrificial portion and useful portion, “said parts” technically lacks antecedent basis.  The only “part” in claims 1, 2, or 5 is the “composite material part” in the preamble of claim 1, which cannot be the “said parts” in claim 5.



Claim Interpretation
The Examiner interprets claim 3 to require a useful portion and sacrificial portion (from claim 1), braids inserted into the weft layers located at the core of the sacrificial portion and each braid has a cross section greater than the cross-section or count of the weft threads or strands present in the useful portion (from claim 2), and that there are three regions in the sacrificial portion specified by claim 3: the braids at the core (from claim 2), weft layers in the sacrificial portion near the braids but not in the skin of the sacrificial portion, and the weft layers located in the skin of the sacrificial portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo (US 20140072443).
As to claim 1, Mateo teaches manufacturing a fibrous preform for a composite material part (Fig. 8A).  Mateo teaches three-dimensional weaving or multilayer weaving (Abstract; [0052]) a plurality of weft and warp layers ([0064]) and inserting an expansion element (t’202 or t”202) into the structure having a larger/greater cross-section ([0082]) than the other weft threads or strands (t202).  The Mateo fibrous texture has an extra-thick root portion (Fig. 8A, 202d-2023) having a sacrificial portion ([0015], machined portion) and a useful portion ([0015], root) adjacent to said sacrificial portion in the in the warp direction (right portion of Fig. 8A).
Mateo teaches placing the fibrous texture in a forming toolset/mold and shaping the fibrous texture to have a useful portion and sacrificial portion ([0099]), and removing the sacrificial portion from the fibrous preform (machined portion, [0015]).
Although Mateo does not specifically show which portions of the root section in Fig. 8A constitute the sacrificial portion and are removed, it would have been obvious that at least some of the larger diameter expansion elements (t’202 or t”202) would be removed to provide the disclosed root configurations (Fig. 9, Fig. 10)
As to claim 5, Mateo is interpreted to inherently or obviously provide warp threads woven continuously between the useful and sacrificial parts since Mateo teaches/suggests three dimensional weaving.  The solid lines in Fig. 8D are also interpreted to render this feature obvious.
As to claims 7 and 8, Mateo teaches injecting a liquid matrix precursor into the fibrous preform ([0088]) and transforming to a matrix to form a turbomachine blade (Title).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mateo (US 20140072443) in view of Branscomb (US 20130302604).  Mateo teaches the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Mateo teaches weft yarns in the sacrificial portion having a cross section greater than those in the useful portion ([0082] and Fig. 8A), but is silent to those larger weft yarns being braids or braided yarns. 
However, Branscomb teaches braided yarns for making textile composites (Title).  In the combination, one substituting the larger Mateo weft yarns with Branscomb braided yarns of the same size would arrive at the claimed invention.
It would have been prima facie obvious to incorporate the Branscomb braided yarn into Mateo either (a) as an obvious substitute yarn for the unknown yarn configuration of Mateo, or (b) as an improvement that would provide a braided outer surface which protects the outer portion of brittle fibers from abrasion damage, as taught by Branscomb.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mateo (US 20140072443) in view of Yasui (US 5,211,967).  Mateo teaches the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 6, Mateo teaches weft yarns in the sacrificial portion having a cross section greater than those in the useful portion ([0082] and Fig. 8A), but is silent to the pin(s).  Yasui teaches pins (Fig. 13(a), item 13) which are incorporated into the woven structure and serve as a placeholder for needles (8) which are inserted through the gap left when a pin is pushed out of the woven piece.  In the combination, one would have found it obvious to introduce Yasui’s pins into the Mateo structure in order to provide a gap/placeholder for introduction of the larger Mateo yarns.
It would have been prima facie obvious to incorporate the Yasui pins into Mateo because Mateo provides different types of weft yarns, and Yasui provides a technique applicable to the Mateo weaving process allowing for introduction of material into a woven structure.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As interpreted above, no prior art shows the structure recited in instant claim 3.  Claim 4 depends on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742